Husband and Wife— When competent Witness for or against the Other.Error by defendant below to a judgment against him, as administrator, on a note made by his decedent.Held: 1. Under R. S. 5241, husband and wife are competent to testify to acts done by one in the presence of the other, being in the known presence of a third person competent to be a witness, though such third person is dead at the time of the trial. 39 Ohio St. 259.3. The administrator may require proof by vouchers and affidavit (R. S. 6092); but unless he requires it, such strict formal presentation is not necessary. 15 Ohio St. 15 ; 14 Ohio St. 122.4. Where the affidavit accompanying the note was informal, but no objection was taken to the informalities, and the claim was rejected on its merits by endorsement on the back; Held: The technical obj ection to the affidavit was waived.*4325. Where an original note was presented, with, an affidavit that the note was a just claim; that all the payments made thereon were endorsed thereon, and by clerical error the amount was understated, but the whole claim was rejected, Held: The claimant may sue for the full amount due on the note.W. S. Kerruish, for defendant in error.